Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “a touch electrode layer disposed between the encapsulation layer and a lens layer, the second lens layer having a refractive index less than the refractive index of the first lens layer directly on the touch electrode layer, wherein a sum of a first thickness of the second lens layer in the concave portion and a second thickness of the first lens layer in the filling portion is substantially equal to a sum of the third thickness of the second lens layer in the non-concave portion and the fourth thickness of the first lens layer in the non-filling portion” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 2-17 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 18, the prior art of record fails to teach or render obvious the combination of limitations of claim 18 “a touch electrode layer disposed between the encapsulation layer and a lens layer, the second lens layer having a refractive index less than the refractive index of the first lens layer directly on the touch electrode layer, wherein each of the non-concave portion of the second lens layer and the non-filling portion of the first lens layer overlaps the pixel-defining layer, and wherein each of the non-concave portion of the second 
Dependent claims 19-21 are inherit the above allowable subject matter and are similarly allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ichinose et al. (2013/0001609), Lim et al. (2014/0027725), Park et al. (US Pub#2014/0034919), Chong et al. (US Pub# 2016/0077328), Song et al. (US Pub 2010/0060149), Jang et al. (US Pub# 2017/0033315), Wang et al. (US Pub# 2016/0126496), Chong et al. (US #2016/0077328), Choi et al. (US Pub# 20140339509), Kim et al. (US Pub# 2014/0178605), Park et al. (US Pub# 2014/0034919), Ikeda et al. (2012/0097991), Uneda et al. (US Pub # 2011/0109818), Ikeda et al. (US Pub# 2012/0097991).
Ichinose teaches an organic light-emitting display device (Fig. 1B) comprising, a plurality of pixel electrodes (Fig. 1B: 11 and ¶0002), each corresponding to one of at least a first pixel, a second pixel, and a third pixel (Fig. 1B: 11 and ¶0002), a pixel-defining layer (Fig. 1B: 11 and ¶0002 and 0080; an organic material such as acryl resin) covering an edge of each of the pixel electrodes (Fig. 1B: 11) and exposing a central portion of each of the pixel electrodes (Fig. 1B: 11 and ¶0080), an intermediate layer (Fig. IB: 13R and l][0022) over the pixel electrode (11), the intermediate layer (13R) comprising an emission layer (Fig. 1B: 13R and ¶0022), an opposite electrode (Fig. IB: 15 and ¶0022) over the intermediate layer (13R), and a lens layer (Fig. 1B: 30R, 30G, 30B and ¶023) over the opposite electrode (15), the lens layer (30R) comprising a plurality of condensing lenses (Fig. 1B: 30R, 30G and 30B) each having a circular 
Lim discloses an organic light-emitting display device (Fig. 2) comprising, a plurality of pixel electrodes (220), each corresponding to one of at least a first pixel, a second pixel, and a third pixel; a pixel-defining layer (230) covering an edge of each of the pixel electrodes (220) and exposing a central portion of each of the pixel electrodes; an intermediate layer (240R) over the pixel electrode, the intermediate layer comprising an emission layer; an opposite electrode (250) over the intermediate layer; an encapsulation layer (260) over the opposite electrode; and a lens layer (270) directly on the encapsulation layer (260), the lens layer comprising a first lens layer (273R) and a second lens layer (272) between the first lens layer and the encapsulation layer (260), the second lens layer having a refractive index less than the refractive index of the first lens layer.
Park discloses an organic light-emitting display device (Fig. 7H) comprising, a plurality of pixel electrodes (200), each corresponding to one of at least a first pixel, a second pixel, and a third pixel, a pixel-defining layer (210) covering an edge of each of the pixel electrodes (200) and exposing a central portion of each of the pixel electrodes, an intermediate layer (300) over the pixel electrode, the intermediate layer (300) comprising an emission layer; an opposite electrode (400) over the intermediate layer, an encapsulation layer (530) over the opposite electrode and a lens layer (510,513) directly on the encapsulation layer, the lens layer comprising 
Chong discloses an organic light-emitting display device (Fig. 12) comprising, a plurality of pixel electrodes (120e), each corresponding to one of at least a first pixel, a second pixel, and a third pixel; a pixel-defining layer (130e) covering an edge of each of the pixel electrodes (120e) and exposing a central portion of each of the pixel electrodes; an intermediate layer (140e) over the pixel electrode, the intermediate layer (140e) comprising an emission layer; an opposite electrode (150e) over the intermediate layer; an encapsulation layer (¶0113) over the opposite electrode; and a lens layer (200f) directly on the encapsulation layer, the lens layer comprising a first lens layer (231e) and a second lens layer (210f) between the first lens layer and the encapsulation layer, the second lens layer having a refractive index less than the refractive index of the first lens layer.
Song discloses an organic light-emitting display device (Fig. 1) comprising, a plurality of pixel electrodes (210), each corresponding to one of at least a first pixel, a second pixel, and a third pixel; a pixel-defining layer (180) covering an edge of each of the pixel electrodes (210) and exposing a central portion of each of the pixel electrodes; an intermediate layer (230) over the pixel electrode, the intermediate layer (230) comprising an emission layer; an opposite electrode (250) over the intermediate layer, an encapsulation layer (330) over the opposite electrode; and a lens layer (310, 320) directly on the opposite electrode, the lens layer comprising a first lens layer (310) and a second lens layer (320) between the first lens layer and the encapsulation layer.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896